UNITED STATES DISTRICT COURT                                           Civil Conference
EASTERN DISTRICT OF NEW YORK                                           Minute Order

Before: James Orenstein                                                Date:             6/26/2019
        U.S. Magistrate Judge                                          Time:             11:30 a.m.

                           Runs Like Butter Inc. v. MVI Systems LLC, et al.
                                     19-CV-2432 (ARR) (JO)

Type of Conference: Initial

Appearances: Plaintiff          David D. Lin

               Defendant        Ariel Peikes

Scheduling: The next pretrial conference will be held on December 10, 2019, at 10:30 a.m.

Summary: The defendants agreed to the plaintiff's request to amend the previously filed consent
order and to amend the complaint. The parties shall promptly submit for approval a mutually
agreeable proposed amended consent order. Over the next 30 days, the parties will informally
exchange information pertinent to their settlement negotiations. Unless they report a settlement by
July 26, 2019, I will refer the parties to court-sponsored mediation. I will enter a case management
and scheduling order that reflects the parties' acknowledgment at today's conference that fact
discovery can be completed within four months and that they have no current plans to adduce
expert testimony.

                                                                              SO ORDERED

                                                                                     /s/
                                                                              James Orenstein
                                                                              U.S. Magistrate Judge
